907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James M. McCAULEY, Plaintiff-Appellant,andJohn Doe;  Jane Doe, identifiable as, but not restricted to,all other people similarly situated, Plaintiffs,v.Clarence L. JACKSON, Jr., Chairman of the Virginia ParoleBoard;  Lewis W. Hurst, Vice Chairman of the Virginia ParoleBoard;  John D. Parker, Executive Director of the VirginiaParole Board;  John A. Brown, Member of the Virginia ParoleBoard;  George M. Hampton, Member of the Virginia ParoleBoard;  Gail Browne, Member of the Virginia Parole Board;Virginia Department of Corrections;  John Doe;  Jane Doe,as, but not restricted to, the interviews, designated toconduct interviewers on behalf of the Virginia Parole Board,Defendants-Appellees.
No. 90-7299.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 19, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (C/A No. 90-122)
James M. McCauley, appellant pro se.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
James M. McCauley appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCauley v. Jackson, C/A No. 90-122 (W.D.Va. Mar. 1, 1990).  Because McCauley appears able to present his suit and it is not unusually complex, his motion to appoint counsel is denied.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.